                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


 ANTHONY PARKER,                                     )
                                                     )
         Plaintiff,                                  )
                                                     )    NO. 3:20-cv-01033
 v.                                                  )
                                                     )    JUDGE CAMPBELL
 MARQUE OF BRANDS AMERICAS,                          )    MAGISTRATE JUDGE NEWBERN
 LLC,                                                )
                                                     )
         Defendant.                                  )

                                        MEMORANDUM

       Plaintiff Anthony Parker, a Tennessee resident, filed a pro se employment discrimination

Complaint against Marque Brands of Americas, LLC (“Marque”). (Doc. No. 1). He also submitted

an application to proceed as a pauper. (Doc. No. 2). This matter is before the Court for a ruling on

the application and initial review of the Complaint.

                      I. APPLICATION TO PROCEED AS A PAUPER

       The Court may authorize a person to file a civil suit without paying the filing fee. 28 U.S.C.

§ 1915(a). Plaintiff, a 62-year single man, receives a modest monthly unemployment payment that

is exceeded by basic expenses, and he reports no significant assets. (Doc. No. 2). It therefore

appears that Plaintiff cannot presently pay the full civil filing fee in advance without undue

hardship. Accordingly, the application will be granted.

                                      II. INITIAL REVIEW

       The Court must conduct an initial review of the Complaint and dismiss any action filed in

forma pauperis if it is frivolous, malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B); see also Ongori v. Hawkins, No. 16-2781, 2017 WL 6759020, at *1 (6th Cir. Nov.



      Case 3:20-cv-01033 Document 5 Filed 12/11/20 Page 1 of 10 PageID #: 29
15, 2017) (“[N]on-prisoners proceeding in forma pauperis are still subject to the screening

requirements of § 1915(e).”).

A. Standard of Review

       In reviewing the Complaint, the Court applies the same standard as under Rule 12(b)(6) of

the Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus,

“a district court must (1) view the complaint in the light most favorable to the plaintiff and (2) take

all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478,

488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations

omitted)). The Court must then consider whether those factual allegations “plausibly suggest an

entitlement to relief,” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 681 (2009)), that rises “above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). The Court need not accept as true “unwarranted factual

inferences,” DirectTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007) (quoting Gregory v. Shelby

Cnty., 220 F.3d 433, 446 (6th Cir. 2000)), and “legal conclusions masquerading as factual

allegations will not suffice.” Eidson v. Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th

Cir. 2007).

       “Pro se complaints are to be held to less stringent standards than formal pleadings drafted

by lawyers, and should therefore be liberally construed.” Williams, 631 F.3d at 383; Erickson v.

Pardus, 551 U.S. 89, 93 (2007) (citing Estelle v. Gamble, 429 U.S. 97 (1976)). Even under this

lenient standard, however, pro se plaintiffs must meet basic pleading requirements and are not

exempted from the requirements of the Federal Rules of Civil Procedure. Martin v. Overton, 391

F.3d 710, 714 (6th Cir. 2004); see also Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th




                                                  2

     Case 3:20-cv-01033 Document 5 Filed 12/11/20 Page 2 of 10 PageID #: 30
Cir. 2011) (explaining the role of courts is not “to ferret out the strongest cause of action on behalf

of pro se litigants” or to “advis[e] litigants as to what legal theories they should pursue”).

B. Factual Background

       Plaintiff is a 62-year-old African-American man. (Doc. No. 1). Liberally construed, the

Complaint alleges that Marque CFO Steve Gordin hired Plaintiff as second shift supervisor in May

2020. (Id. at 2). Plaintiff was the only black person over 40 to hold a management position at

Marque. (Id. at 5). He reported to owner Kirstie Kirkham, a white woman under the age of 40.

(Id.) Ed Gottlied, a white man who also held the title second shift supervisor, began training

Plaintiff. (Id. at 3). Gottlied mentioned a problem with a black couple on the production floor the

week before Plaintiff was hired that had resulted in a termination. (Id. at 2-3).

       When Plaintiff began work in May 2020, Kirkham demanded that Plaintiff text her every

night when locking the building. (Id. at 3). Neither Gottlied nor Plaintiff’s predecessor had to

report in this way. (Id.) Kirkham demonstrated a “smug attitude” and assigned first shift supervisor

Bryant, who had less experience, to mentor Plaintiff. (Id.) Also in May 2020, a white non-

management employee named Christina “behave[d] as she [wa]s [Plaintiff’s] boss,” was

confrontational with Plaintiff, told Plaintiff he should watch how he talked to Kirkham and others,

was insubordinate, did not follow directions, and demanded that Plaintiff do what she wanted. (Id.)

Christina also demanded that Plaintiff include her in management emails, angering the CFO. (Id.

at 4). In June 2020, Christina continued being confrontational and accused Plaintiff of talking

behind her back on the production floor. (Id.) She was “derogatory, prejudicial, and insinuate[ed]

she had authority over” Plaintiff. (Id.)

       In June 2020, someone – Plaintiff suspects Kirkham – denied Plaintiff access to the label

machine printer. (Id.) That same month, a white employee named Kristopher Hilliard “made a



                                                  3

     Case 3:20-cv-01033 Document 5 Filed 12/11/20 Page 3 of 10 PageID #: 31
threatening gesture by slamming his hand on the tabletop” during a work discussion. (Id.) Plaintiff

informed CFO Gordin, but he “gave no advice.” (Id.) Several weeks later, white male employee

Dustin Warner called Plaintiff a “boy,” then said he was “joking.” (Id.) Plaintiff informed CFO

Gordin the next day. (Id.) According to Plaintiff, “other incidents” occurred with Dustin, but

Plaintiff did not report them to Defendants. (Id.)

        On July 10, 2020, Brandon Anderson, a white male, became the new Plant Manager and

placed Plaintiff “under surveillance” in a “discriminatory practice to fabricate company policy

violations.” (Id. at 4-5). On July 14, Anderson and Gordin terminated Plaintiff 30 days before a

raise was due, giving the reason “terminated while on probation.” (Id. at 5). Plaintiff was replaced

with a white male under 40 years of age. (Id.) Plaintiff believes that he was discriminated against

because he is a 62-year-old black man. (Id.)

C. Discussion

        1. Federal Law Claims

        The Complaint reflects that Plaintiff intends to bring federal employment law claims

against Marque. 1 Liberally construing the Complaint, Plaintiff brings (1) discrimination claims

under Title VII of the Civil Rights Act of 1964 (“Title VII”) related to termination of employment

and harassment, and (2) a discrimination claim under the Age Discrimination in Employment Act

of 1967 (“ADEA”) concerning termination of employment. (Doc. No. 1 at 5-7).




1
      A plaintiff must file a civil lawsuit within 90 days of receiving the right-to-sue notice from the
EEOC demonstrating the exhaustion of administrative remedies. See Fuller v. Mich. Dep’t of Transp.,
580 F. App’x 416, 424 (6th Cir. 2014) (citing 42 U.S.C. § 2000e-5(f)(1)) (discussing the 90-day
requirement in the context of Title VII). Plaintiff has satisfied the administrative exhaustion requirement
by submitting the right-to-sue notice that he received from the EEOC dated October 22, 2020. (Doc. No. 1-
2). The Court received the Complaint on December 1, 2020. (Doc. No. 1). Accordingly, the Court considers
Plaintiff’s claims to be timely.
                                                    4

     Case 3:20-cv-01033 Document 5 Filed 12/11/20 Page 4 of 10 PageID #: 32
                 a. Substantive Legal Standards

          Title VII makes it unlawful for an employer to fail or refuse to hire or to discharge any

individual, or otherwise to discriminate against any individual with respect to her “compensation,

terms, conditions, or privileges of employment, because of such individual’s race[.]” 42 U.S.C. §

2000e-2(a)(1). To state a Title VII discrimination claim, Plaintiff must plausibly allege that: (1) he

is a member of a protected class; (2) he suffered an adverse employment action; (3) he was

qualified for the position in question; and (4) he was treated differently from similarly situated

individuals outside of his protected class. Wright v. Murray Guard, Inc., 455 F.3d 702, 709 (6th

Cir. 2006); Smith v. City of Salem, Ohio, 378 F.3d 566, 570 (6th Cir. 2004) (citing Perry v.

McGinnis, 209 F.3d 597, 601 (6th Cir. 2000)).

          Discrimination under Title VII includes maintaining a hostile work environment, which

exists “[w]hen the workplace is permeated with discriminatory intimidation, ridicule and insult

that is sufficiently severe or pervasive to alter the conditions of the victim’s employment and create

an abusive working environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993). For such a

claim, Plaintiff must plausibly allege that: (1) he belongs to a protected class; (2) he was subject

to unwelcome harassment; (3) the harassment was based on race; (4) the harassment affected a

term, condition, or privilege of employment; and (5) the defendant knew or should have known

about the harassment and failed to take action. Phillips v. UAW Int’l, 854 F.3d 323, 327 (6th Cir.

2017) (citing Moore v. KUKA Welding Sys. & Robot Corp., 171 F.3d 1073, 1078-79 (6th Cir.

1999)).

          The ADEA prohibits an employer from failing or refusing to hire, discharging, or

discriminating “against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s age[.]” 29 U.S.C. § 623(a)(1). For an



                                                  5

     Case 3:20-cv-01033 Document 5 Filed 12/11/20 Page 5 of 10 PageID #: 33
ADEA discrimination claim, Plaintiff must plausibly allege that (1) he is a member of the protected

class, that is, he is at least forty years of age; (2) he was subjected to an adverse employment action;

(3) he was qualified for the position; and (4) he was treated differently from similarly situated

employees outside the protected class. Mitchell v. Vanderbilt Univ., 389 F.3d 177, 181 (6th Cir.

2004). However, an ADEA plaintiff may not rely on “recitations of the[se] elements” without

specific factual allegations. Smith v. Wrigley Mfg. Co. LLC, 749 F. App’x 446, 448 (6th Cir. 2018).

Rather, a plaintiff must allege “facts regarding the names, relative ages, or qualifications” of the

younger employees who allegedly assumed his job duties,” or “provide examples of how those

employees were treated more favorably.” Id. (collecting cases).

                b. Analysis

        Construing the Complaint most liberally, as is required, the Court finds that Plaintiff has

stated a colorable Title VII discrimination claim sufficient to withstand initial review. The

Complaint alleges that Plaintiff is an African-American man; Plaintiff was competent and

experienced; white superiors singled out and subjected Plaintiff to unfair employment conditions

not applied to other white employees; and those superiors eventually terminated Plaintiff and

replaced him with a white employee. At this stage of the case, the Complaint contains enough

factual matter to put Marque on notice of Plaintiff’s Title VII discrimination claim. While

questions exist regarding whether Plaintiff can ultimately meet his prima facie burden, these are

for resolution at a later time. Plaintiff has done enough to give Marque “fair notice of [his] claim[s]

and the grounds upon which [they] rest[ ].” Morgan v. St. Francis Hosp., No. 19-5162, 2019 WL

5432041, at *1 (6th Cir. Oct. 3, 2019) (citations omitted). Accordingly, Plaintiff’s Title VII

discrimination claim will be allowed to proceed.




                                                   6

     Case 3:20-cv-01033 Document 5 Filed 12/11/20 Page 6 of 10 PageID #: 34
        Plaintiff has not, however, stated a colorable Title VII hostile work environment claim.

The only specific hostile incident regarding race alleged in the Complaint is that Warner called

Plaintiff “boy” on one occasion. 2 While the Supreme Court has ruled that use of the term “boy”

towards an African-American man is offensive for purposes of Title VII, see Ash v. Tyson Foods,

Inc., 546 U.S. 454, 454 (2006) (per curiam), a hostile work environment claim must still allege

discriminatory intimidation so severe or pervasive that it altered the very conditions of a plaintiff’s

employment. See Bailey v. USF Holland, Inc., 526 F.3d 880, 886 (6th Cir. 2008) (affirming finding

of hostile work environment based, in part, on evidence that plaintiffs were subjected to numerous

“objectively hostile” incidents involving the word “boy” over the course of years). Offhand

remarks or isolated incidents, even if crude or severe, are alone insufficient to create a hostile work

environment under Title VII. Bowman v. Shawnee State Univ., 220 F.3d 456, 464 (6th Cir. 2000)

(collecting cases); see also Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (citation

omitted) (noting that Title VII is not “a general civility code”). It is beyond cavil that use of the

term “boy” in the alleged manner is unacceptable in a civil society. However, because Plaintiff has

not alleged the necessary pervasive conditions, his Title VII hostile work environment claim must

be dismissed.

        Plaintiff also has not stated a colorable ADEA discrimination claim. The Complaint merely

recites the basic elements of an ADEA claim and is not, as required by the Sixth Circuit,

sufficiently supported by factual allegations. Specifically, the Complaint alleges only that Plaintiff




2
         The Complaint alleges two other specific incidents: Gottlied telling Plaintiff about an incident on
the floor with a terminated black employee and Hilliard slamming his hand on a table. The Complaint does
not allege the former incident was hostile, and it does not allege the latter incident involved race. (See Doc.
No. 1.) The Complaint’s vague reference to “other” unreported incidents cannot be the source of a colorable
claim. See Twombly, 550 U.S. at 555.


                                                      7

     Case 3:20-cv-01033 Document 5 Filed 12/11/20 Page 7 of 10 PageID #: 35
was terminated and replaced with someone under the age of 40. 3 Plaintiff fails to plead any specific

information regarding the name or qualifications of that individual, or to make any allegations

concerning how or why that individual was treated more favorably. Because Plaintiff makes no

specific allegations concerning “the other employee or [his or her] differing treatment,” the Court

“cannot infer that [Marque] fired [Plaintiff] because of [his] age.” Smith, 749 F. App’x at 448

(citing Keys v. Humana, Inc., 684 F.3d 605, 610 (6th Cir. 2012)); see also House v. Rexam

Beverage Can Co., 630 F. App'x 461, 463 (6th Cir. 2015) (dismissing age discrimination claims

as insufficient because the plaintiff failed to plead any “facts regarding the names, relative ages,

or qualifications” of the younger employees who allegedly assumed his job duties or “provide

examples of how those employees were treated more favorably”). Accordingly, Plaintiff’s ADEA

discrimination claim will be dismissed for falling short of the plausibility threshold.

        2. State Law Claims

        Plaintiff also brings two state law claims against Marque. First, Plaintiff brings a claim for

retaliatory discharge under the Tennessee Public Protection Act (“TPPA”), which is sometimes

referred to as Tennessee’s “Whistleblower Act.” The TPPA provides that no employee “shall be

discharged or terminated solely for refusing to participate in, or for refusing to remain silent about,

illegal activities,” Tenn. Code Ann. § 50-1-304(b), 4 and it provides a cause of action for “discharge

in retaliation for refusing to remain silent about illegal activities.” Williams v. City of Burns, 465

S.W.3d 96, 110 (Tenn. 2015); Sykes v. Chattanooga Hous. Auth., 343 S.W. 3d 18, 27 (Tenn. 2011).

The TPPA defines “illegal activities” as “activities that are in violation of the criminal or civil code



3
         The Complaint generally alleges the ages of various Marque supervisors and employees, but it does
not allege any other adverse employment actions based upon age.
4
        Plaintiff cites Tenn. Code Ann. § 50-1-801, but this is merely the provision of the TPPA that
addresses the burden of proof.
                                                    8

     Case 3:20-cv-01033 Document 5 Filed 12/11/20 Page 8 of 10 PageID #: 36
of this state or the United States or any regulation intended to protect the public health, safety or

welfare.” Tenn. Code Ann. § 50-1-304(a)(3). The Tennessee Supreme Court has construed the

TPPA to include an “important public policy” requirement. Knisley v. CEC Ent., Inc., No. 3:19-

CV-00495, 2019 WL 10949409, at *4 (M.D. Tenn. Oct. 23, 2019). Under this requirement, a

plaintiff’s “whistleblowing activity” must “seek to further the public good,” rather than being

“merely private or proprietary.” Id. (quoting Guy v. Mut. of Omaha Ins. Co., 79 S.W.3d 528, 537

n.4 (Tenn. 2002)).

        Here, although Plaintiff alleges that he was discharged as a result of discrimination, he does

not allege that he first “resisted or refused to be silent about an illegal activity that was contrary to

an important public policy of the state” in order to “further the public good.” Accordingly, Plaintiff

fails to allege that he was a whistleblower within the particular meaning of the TPPA. Thus,

Plaintiff has not stated a colorable claim for retaliatory discharge under the TPPA. This claim must,

therefore, be dismissed.

        Second, Plaintiff brings a claim for negligent retention. In Tennessee, a plaintiff may

recover for negligent hiring, supervision or retention of an employee if he establishes, in addition

to the elements of negligence, 5 that the employer had knowledge of the employee’s unfitness for

the job. Prime Health Servs., Inc. v. Capital Bank, N.A., No. 3:16-CV-00034, 2017 WL 1064360,

at *2 (M.D. Tenn. Mar. 21, 2017) (citing Doe v. Catholic Bishop for Diocese of Memphis, 306

S.W.3d 712, 717 (Tenn. Ct. App. 2008)). A plaintiff also must “identify the employee and explain

what the employee did that negligently injured the plaintiff,” Thompson v. Bank of Am., N.A., 773



5
        In Tennessee, the elements of negligence ere “(1) a duty of care owed by the plaintiff to the
defendant, (2) conduct by the defendant that breaches this duty, (3) an injury or loss, (4) a cause-in-fact
connection between the plaintiff's injury or loss and the defendant's conduct, and (5) the existence of
proximate or legal cause. Eskin v. Bartee, 262 S.W.3d 727, 735 n.19 (Tenn. 2008) (citing Draper v.
Westerfield, 181 S.W.3d 283, 290 (Tenn.2005)).
                                                    9

     Case 3:20-cv-01033 Document 5 Filed 12/11/20 Page 9 of 10 PageID #: 37
F.3d 741, 755 (6th Cir. 2014), and allege that “‘the employer had knowledge of the employee’s

unfitness for the job.’” Prime Health Servs., 2017 WL 1064360, at *2 (quoting Warren v. Warrior

Gold Capital, LLC, 126 F. Supp. 3d 988, 998 (E.D. Tenn. 2015)).

       The Complaint alleges that the actions of Kirkham, Gordin, and Anderson violated

Plaintiff’s rights and “inflict[ed] stress, anxiety, and adverse employment actions” upon Plaintiff.

(Doc. No. 1 at 8.) The Complaint, however, does not allege that these individuals engaged in any

negligent actions outside of their positions at Marque. Rather, Plaintiff alleges that, in the context

of their employment at Marque, these individuals were disrespectful to Plaintiff and eventually

terminated him. Plaintiff therefore fails to allege what duty of care to Plaintiff these individuals

purportedly breached. In addition, Plaintiff does not allege that he made any attempt to report these

three individuals’ unfitness to Marque. Thus, he has not alleged that Marque had “knowledge” of

the alleged unfitness. Accordingly, Plaintiff has not stated a colorable negligent supervision or

retention claim against Marque. This claim must also be dismissed.

                                       III. CONCLUSION

       For the reasons explained above, the Court concludes that Plaintiff has stated a non-

frivolous Title VII discrimination claim against Marque. Plaintiff’s remaining claims will be

dismissed.

       An appropriate order will be entered.




                                               ________________________________
                                               WILLIAM L. CAMPBELL, JR.
                                               UNITED STATES DISTRICT JUDGE




                                                 10

    Case 3:20-cv-01033 Document 5 Filed 12/11/20 Page 10 of 10 PageID #: 38
